Exhibit 10.47

WAIVER NO. 1 AND RELEASE

WAIVER NO. 1 AND RELEASE (this "Waiver"), dated as of December 20, 2002, to and
under (a) the 364-Day Credit Agreement, dated as of December 21, 2001, among
MeadWestvaco Corporation (the "Borrower"), the Banks party thereto, The Bank of
New York, as Administrative Agent, Bank One, N.A., as Syndication Agent, Bank of
America, N.A., Citicorp USA, Inc., and JP Morgan Chase Bank, as Documentation
Agents, Barclays Bank PLC, Fleet National Bank, UBS AG, Stamford Branch and
Wachovia Bank, as Managing Agents, and Sumitomo Mitsui Banking Corporation,
SunTrust Bank and The Northern Trust Company, as Co-Agents, as amended by
Amendment No. 1, dated as of January 7, 2002, and Amendment No. 2, dated as of
December 19, 2002 (as amended, supplemented or otherwise modified, the "Credit
Agreement"), and (b) the Guarantee Agreement (as defined in the Credit
Agreement).

RECITALS

I. The Borrower is contemplating a corporate reorganization (the "Corporate
Reorganization") on December 31, 2002, as follows: (a) Westvaco shall merge into
the Borrower with the Borrower as the surviving entity, (b) Mead shall merge
(the "Mead Merger") into and with MW Custom Papers, Inc., a Delaware corporation
and a direct wholly-owned Domestic Subsidiary of the Borrower ("MW, Inc."), with
MW Inc. as the surviving entity, and (c) immediately after the Mead Merger,
MW, Inc. shall convert to MW Custom Papers, LLC, a limited liability company,
organized under the laws of the State of Delaware, of which the Borrower will be
the sole member ("MW, LLC") and immediately thereafter distribute its properties
and assets substantially as an entirety (with the exception of the Chillicothe
mill and the domestic specialty paper division) to the Borrower (the "Asset
Distribution").

II. In accordance with Section 5.7 of the Credit Agreement, immediately prior to
the Corporate Reorganization (including the Mead Merger), MW, Inc. shall execute
and deliver to the Administrative Agent an assumption agreement supplemental to
the Guarantee Agreement (which shall be in form and substance satisfactory to
the Administrative Agent) pursuant to which MW, Inc. shall, simultaneously with
the consummation of the Mead Merger, assume all obligations of Mead under the
Guarantee Agreement (the "Assumption Agreement").

III. In connection with the foregoing, the Borrower has requested certain
waivers under, and certain changes to, the Loan Documents.

IV. Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Accordingly, in consideration of the terms and conditions hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

In connection with the Mead Merger, the Administrative Agent and the Banks
hereby waive any requirement under Section 5.7(a) of the Credit Agreement that
the Borrower shall have delivered to the Administrative Agent an officer's
certificate and opinion of counsel.

Immediately following the consummation of the Asset Distribution and the other
transactions contemplated by the Corporate Reorganization, Mead, together with
any and all of its successors and assigns (including MW, Inc. and MW, LLC),
shall be automatically released from any and all obligations under the Guarantee
Agreement (other than those that expressly survive the expiration or other
termination thereof).

Paragraphs 1 and 2 hereof shall not be effective unless and until each of the
following conditions shall have been satisfied:

The Administrative Agent shall have received (1) from each Loan Party and
Required Banks either (x) a counterpart of this Amendment signed on behalf of
such Person or (y) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page of this
Amendment) that such Person has signed a counterpart of this Amendment, (2) the
Assumption Agreement, and (3) evidence reasonably satisfactory to the
Administrative Agent that all guaranties by Mead, MW, Inc., and/or MW, LLC of
obligations under the Borrower's Indenture dated April 2, 2002 and under
Westvaco's Indenture dated March 1, 1983 will, substantially simultaneously with
the effectiveness of this Waiver, cease to be of any force or effect.

The Other Credit Agreement shall have been amended (on substantially the same
terms and conditions as this Amendment) substantially simultaneously with the
execution and delivery hereof.

Each of the Borrower, and each Guarantor by consenting hereto, hereby (i)
reaffirms and admits the validity and enforceability of each Loan Document and
its obligations thereunder, and agrees and admits that it has no defense to or
offset against any such obligation, and (ii) represents and warrants that no
Default has occurred and is continuing and that all of the representations and
warranties contained in the Loan Documents are true and correct, except as the
context thereof otherwise requires and except for those representations and
warranties which by their terms or by necessary implication are expressly
limited to a state of facts existing at a time prior to the date hereof, or such
other matters relating thereto as are identified in a writing to the
Administrative Agent and the Lenders and are satisfactory to the Administrative
Agent and the Lenders.

This Amendment may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures hereto were upon the
same instrument. This Amendment constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

Each Loan Document shall in all other respects remain in full force and effect.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Waiver No. 1 and Release
to be duly executed by their respective authorized officers as of the day and
year first above written.

MEADWESTVACO CORPORATION

By: /s/ Karen R. Osar

Name: Karen R. Osar

Title: Senior Vice-President and Chief Financial Officer

 

Consented to and Agreed:

THE MEAD CORPORATION



By: /s/ Karen R. Osar

Name: Karen R. Osar

Title: Senior Vice-President and Chief Financial Officer



WESTVACO CORPORATION

By: /s/ Karen R. Osar

Name: Karen R. Osar

Title: Senior Vice-President and Chief Financial Officer





 

THE BANK OF NEW YORK, as a Bank and as the Administrative Agent



By: /s/ Eliza S. Adams



Name: Eliza S. Adams



Title: Vice President

 

BANK ONE, NA, as a Bank and as the Syndication Agent

By:

Name:

Title:



 

BANK OF AMERICA, N.A.

By:

Name:

Title:



 

CITICORP USA, INC.

By:

Name:

Title:



 

 

JP MORGAN CHASE BANK

By:

Name:

Title:

9;



 

> BARCLAYS BANK PLC
> 
> By:
> 
> Name:
> 
> Title:
> 
> 
> 
>  

COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES

By:

Name:

Title:



 

By:

Name:

Title:



 

FLEET NATIONAL BANK

By:

Name:

Title:



 

THE BANK OF NOVA SCOTIA

By:

Name:

Title:



 

WACHOVIA BANK

By:

Name:

Title:



 

SUMITOMO MITSUI BANKING CORPORATION

By:

Name:

Title:



 

SUNTRUST BANK

By:

Name:

Title:



 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:

Name:

Title:



 

BNP PARIBAS

By:

Name:

Title:



 

By:

Name:

Title:

ING CAPITAL LLC

By:

Name:

Title:



 

MELLON BANK NA

By:

Name:

Title:



 

NATIONAL CITY BANK

By:

Name:

Title:



 

THE NORTHERN TRUSTS COMPANY

By:

Name:

Title:



 

THE ROYAL BANK OF SCOTLAND PLC

By:

Name:

Title:



 

UBS AG, STAMFORD BRANCH

By:

Name:

Title:

By:

Name:

Title:

FIFTH THIRD BANK

By:

Name:

Title:

=